PER CURIAM.
Cecil Randall (Randall) raises several issues on appeal, one of which challenges his sentence as an habitual felony offender and reoffender; the reoffender sentence was imposed pursuant to the Prison Re-leasee Reoffender Punishment Act, section 775.082, Florida Statutes (1997) (the PRR act). Because Randall was sentenced to twenty-six years for unarmed robbery un*377der the PRR act and fifteen years is the maximum sentence under this act, we reverse and remand for resentencing as a prison releasee reoffender. Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000). We affirm in all other respects, including Randall’s twenty-six-year sentence as an habitual felony offender.
ALLEN and LAWRENCE, JJ., CONCUR. BENTON, J., CONCURS WITH OPINION.